Order entered April 27, 2021




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-20-01085-CV

                    IN THE INTEREST OF T.C.N., A CHILD

                On Appeal from the 255th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-17-15940

                                        ORDER

       The clerk’s record in this case is overdue. By letter dated April 8, 2021, we

informed appellant the clerk’s record had not been filed because appellant had not paid

for the clerk’s record. We directed appellant to provide, within ten days, (1) verification

of payment or arrangements to pay for the clerk’s record, or (2) written documentation

that appellant had been found entitled to proceed without payment of costs. Appellant

responded on April 22, 2021 providing proof of payment for the clerk’s record.

       Accordingly, we ORDER the Dallas County District Clerk to file the clerk’s

record within FIFTEEN DAYS of the date of this order.


                                                 /s/    ROBERT D. BURNS, III
                                                        CHIEF JUSTICE